DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a CON of application 15/105,978, which is a 371 of KR2014/012329 that claims benefit of KR10-2013-0157420. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been received in the aforementioned parent application on 6/17/2016.

Claims Status
Claims 1-20 are pending and rejected. 

Objection – Specification
The use of the term “Bluetooth” throughout the specification is a trade name or a mark used in commerce. The term should be accompanied by the generic terminology; furthermore the term should be capitalized (e.g., by capitalizing each letter – see MPEP 608.01(v)(II)) wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. The specification does not capitalize or include a proper symbol, and is therefore objected to. 
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10482412. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application set forth a scope that is substantively similar to that of claims 1-18 of US Patent No. 10482412. The scope of the instant claims and represents an obvious variation covering the same patentable invention. For example, US 10482412 discloses:
1. A method of providing a product delivery service through an electronic transaction, the method comprising: 
ordering a product using a shopping application installed in a mobile device associated with a purchaser (see: col. 16 lines 60-63); 
communicating, by a shopping server, order related information to a device that will be co-located with the ordered product (see: col. 17 lines 4-13); 
receiving data indicating that the ordered product has been obtained from a seller (see: col. 17 claim 3), wherein the device co-located with the ordered product transmits a specific signal to the shopping application installed in the mobile device associated with the purchaser (see: col. 17 lines 8-13); 
transmitting a message to the mobile device associated with the purchaser of the ordered product indicating that the ordered product has been processed for delivery (see: col. 17 lines 17-20); and 
transmitting, by the shopping server, when the mobile device associated with the purchaser approaches the device co-located with the ordered product, an instruction for making the ordered product available for pickup by the purchaser to the device co-located with the ordered product (see: col. 17 lines 25-30).

Dependent claims 2-16 do not further distinguish over the scope of claims 1-18 of the ‘412 patent, and would also be rendered obvious. Claims 17-20 recite substantially similar limitations and scope, and are rendered obvious for similar reasons. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1, claim 1 recites the following:
communicating, by a shopping server, order related information to a device that will be co-located with the ordered product; 
receiving data indicating that the ordered product has been obtained from a seller, wherein the device co-located with the ordered product transmits a specific signal to the shopping application installed in the mobile device associated with the purchaser;
There is insufficient antecedent basis for the device collocated with because the previous limitation only recites a device that will be co-located, and there is no intermediate step of the products actually being co-located with the device. Appropriate correction is required. 

Dependent claims 2-16 are rejected by virtue of their dependency from claim 1. 

Regarding claim 17 and claim 20, these claims recite substantially similar limitations and scope as recited in claim 1 such that at least similar analysis would have been readily understood by one of ordinary skill in the art. As such, claims 17 and 20 are rejected under similar analysis as set forth above. 



Regarding claim 15, claim 15 recites “at least one Bluetooth transmitter”, the word “Bluetooth” being capitalized. It is unclear whether the claim intends to identify a particular material or product, or whether the capitalization intends to identify only the source of goods, i.e., goods under the trademark Bluetooth. 
If the term intends to recite the trademark the term should be capitalized (i.e., by be identified capitalizing each letter of the mark) wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Furthermore, where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  If the term is intended to use the trademark or tradename “BLUETOOTH”, the identification/description is indefinite.


Examiner Comment: Interpretation of References 
The citations provided below are only exemplary and are not meant to be exhaustive. The Examiner reserves the right to provide further citation to support the original position without change to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 10, 12-14, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Agasti (US 20140379529 A1) in view of Atkins (US 20070265937 A1).

Regarding claim 1, Agasti discloses a method of providing a product delivery service through an electronic transaction, the method comprising: 
ordering a product using a shopping application installed in a mobile device associated with a purchaser (see: Fig. 1 #22-24, Fig. 3 #305-310 & 345-350, 0032); 
communicating, by a shopping server, order related information to a device that will be co-located with the ordered product (see: 0041, Fig. 1 #58, Fig. 3 #355); 
Note: the MPU is co-located with unordered products. Once ordered, the MPU will be co-located with ordered products. Thus, the MPU will be co-located with ordered products. The MPU may also instruct placement of ordered items into lockers, bins, etc. associated with the MPU (see: 0052, 0055, 0059). 
receiving data indicating that the ordered product has been obtained from a seller (see: 0044, Fig. 4 #410, 0053, Fig. 5 #515-520), wherein the device co-located with the ordered product transmits a specific signal to the shopping application installed in the mobile device associated with the purchaser (see: 0045 (short range signal from MPU));
Note: the MPU (i.e., the device that is co-located with ordered products) receives data from the MPU associate devices indicating that items have been gathered and are ready. MPU 58 also transmits a specific signal (e.g., short range signal) to application 24 on the customer device.  
transmitting a message to the mobile device associated with the purchaser of the ordered product indicating that the ordered product has been processed for delivery (see: 0044,, Fig. 4 #410, 0053, Fig. 5 #520); 
Note: the notification functions as a message provided to the application by the MPU. 
transmitting by the shopping application when the mobile device associated with the purchaser approaches the device co-located with the ordered product, an instruction for making the ordered product available for pickup by the purchaser to the device co-located with the ordered product (see: 0045-0046, Fig. 4 #415-435).

Though disclosing all of the above, Agasti does not disclose where transmitting the instruction for making the ordered product available is performed by the shopping server. Notably, the curbside pickup application 24 is in communication with the shopping server (e.g., e-commerce server 30), which is also in communication with the MPU. 
To this accord, Atkins discloses a similar ordering system that enables a customer to send an order through an order processing system similar to the e-commerce system of Agasti (see: Fig. 3, 0042-0043).   More specifically, a customer who has requested pickup of an ordered product or service communicates with the order processing system to alert a vendor that the customer has arrived, which instruction to make the ordered product(s) available), the order processing system is analogous to the shopping server. Atkins thus demonstrates the known technique of transmitting by a shopping server an instruction for making the ordered product available for pickup by the purchaser to the device co-located with the ordered product. 
One of ordinary skill in the art would have recognized that the known technique of Atkins would have been applicable to the invention of Agasti as both share common functionality and purpose - namely, to facilitate order pickup.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Agasti to have utilized the known technique of Atkins because both Agasti and Atkins utilize shopping servers and shopper devices (i.e., a combination of old elements), in the combination each element would have performed the same function as it did separately )(e.g., facilitating sending of an alert/notification to make ordered products available), and one of ordinary skill in the art would have recognized that the results of the combination were predictable – namely, processing a notification (e.g., Agasti: Fig. 4 #425-430; Atkins “alert”, 0058) through a shopping server (e.g., ordering processing system and/or IVR system of Atkins).  

Examiner comment: “transmitting, by the shopping server, when the mobile device…”
Although the Examiner has cited the combination of Agasti and Atkins in reference to this limitation, the Examiner further asserts that this limitation does not move to distinguish the claimed invention from the prior art. This is because the transmission of the instruction is contingent upon the mobile device approaching the co-located device. The broadest reasonable interpretation of a method only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (see MPEP 2111.04(II)).

5. The method of claim 1, wherein the mobile device comprises a smartphone (see: Agasti: 0015, Fig. 1 #20).

6. The method of claim 1, wherein the message comprises a delivery completion message (see: Agasti: Fig. 5 #545, 0057). 

7. The method of claim 6, wherein the message is sent to the mobile device from the device that is co-located with the ordered product (see: Agasti: 0044, Fig. 5 #545, 0057).

8. The method of claim 1, further comprising receiving, from the mobile device, location information of the purchaser, wherein the location information is received based on the specific signal (see: Agasti: 0045, Fig. 4 #415).

10. The system of claim 1, further comprising transmitting a delivery completion message to the shopping application installed in the mobile device in a push type manner (see: Agasti: 0044, Fig. 5 #545, 0057).


12. The method of claim 1, further comprising periodically transmitting location information of the purchaser to the shopping server (see: Agasti: 0030 (receive signals), 0045).

13. The method of claim 1, further comprising displaying a discharging message for the product on a screen of the mobile device when the purchaser approaches the device co-located with the product (see: Agasti: 0049, Fig. 4 #440, 0058).
Examiner Note: In addition to the citations above, the Examiner also notes that these steps fail to distinguish the claimed invention from the prior art. They are contingent steps not necessarily performed. See again: MPEP 2111.04(II). 

14. The method of claim 1, wherein the device co-located with the product is designated by the purchaser, making the purchase from a desired store/storefront (see: Agasti: 0015, 0017, Fig. 1 #50; see also: 0013), Agasti effectively designates the MPU (i.e., the device co-located with the product is designated by the purchaser, making the purchase from a desired store/storefront). 
Though disclosing the above, as well as disclosing completing the pickup via the store/MPU, Agasti does not disclose transmits location and identification information of the purchaser to the shopping server when the purchaser requires that the product be made available for pickup. These steps fail to distinguish the claimed invention from the prior art. They are contingent steps not necessarily performed. See again: MPEP 2111.04(II).

16. The system of claim 1, wherein the device co-located with the delivery product is installed in a specific place in a subway station or a bus stop.
Notably, Agasti discloses the system to be deployed in various environments, e.g., department 
stores, consumer malls, grocery stores (see: 0013), as well as embodiments that include both pickup areas internal and external to the store (see: 0059). Arranging the co-located device in areas such as in a subway station or bus stop merely represent the rearrangement of parts of the system, the 

Regarding claim 17 and claim 20, these claims recite substantially similar limitations and scope as recited in claim 1 such that at least similar analysis would have been readily understood by one of ordinary skill in the art. As such, claims 17 and 20 are rejected under similar analysis as set forth above. 

Claims 2-4, 9, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Agasti in view of Atkins as applied to claims 1 and 17, and further in view of Yang (US 20070150375 A1). 

Regarding claim 2, Agasti and Atkins discloses all of the above as noted but do not disclose generating a unique product barcode for the product in response to ordering the product. Notably, Agasti does disclose in-store or curbside pickup, as well as lockers/bins (see: 0052, 0055, 0059). Agasti also discloses the use of bar codes (see: 0027, 0029). 
To this accord, Yang discloses a method for order delivery including a server which assigns each order with a locker such that a product order having a product order ID can be loaded into the locker for pickup (see: 0129). The MPS of Yang generates shipping labels/sticker comprising a bar code that is representative of the product order ID (e.g., barcode 2204 is representative of order ID 2202) (see: 0201-0202, Fig. 22). Notably, the bar code may also contain buyer information and necessary information to identify the buyer's order (see: 0265). As such, Yang is understood as disclosing generating a unique product barcode for the product in response to ordering the product. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Agasti and Atkins to have utilized the known technique 

3. The method of claim 2, wherein, the unique product barcode includes order-related information for the product that was ordered (see: Yang: 0202 (product order ID), Fig. 22 (e.g., barcode 2204 is representative of order ID 2202), 0265 (buyer information, information necessary to identify order)).

4. The method of claim 1, further comprising attaching a unique product barcode to the product to perform a classification and delivery processing service (see: 0201, 0265).

9. The method of claim 1, wherein the device co-located with the product contains multiple delivery products (see: Agasti: 0052 and 0055 (lockers, bins, etc.); Yang: 0199, 0202), and wherein a unique product barcode that includes order-related information including a member ID of the purchaser is attached to the product (see: 0201-0202, 0265, Fig. 22), the unique product barcode including a unique device number of the device co-located with the ordered product (see: 0202 (assigns each order with a locker, registers product order ID with locker), 0265 (sticker contains a bar code which contains a cell number).

Regarding claims 18-19, these claims recite substantially similar limitations and scope as recited in claims 2-4 such that at least similar analysis would have been readily understood by one of ordinary skill in the art. As such, claims 18-19 are rejected under similar analysis as set forth above. 


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Agasti in view of Atkins as applied to claims 1 and 17 above, and further in view of Briggman (US 20130212034 A1). 

Regarding claim 11, Agasti and Atkins discloses all of the above including transmitting a delivery completion message (see: Agasti: 0044, Fig. 5 #545, 0057). Agasti, however, does not disclose transmitting the message to a purchaser-member-related webpage provided in a specific webpage operated by the shopping server. Such techniques were well known before the effective filing date of the invention. 
For example, discloses  transmitting delivery status information including delivery completion information to a purchaser-member-related webpage provided in a specific webpage operated by a shopping server (see: Fig. 5 #506 (In transit, Out for delivery, Delivered), 0093, claim 2). Notably, this information is representative of a message transmitted to the user through the interface/page of Fig. 5.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Agasti and Atkins to have utilized the known technique of transmitting delivery status information via a page as disclosed by Briggman in order to have allowed users to universally integrate and centralize physical and digital aspects of communication, and to further add value to traditional mail by supplementing digital features to the physical mail experience and integrating convenient features with the added digital features (see: Briggman: 0006). 






Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Agasti in view of Atkins as applied to claims 1 and 17 above, and further in view of Fee (US 20150120601 A1). 

	Regarding claim 15, Agasti and Atkins discloses all of the above including the use of short range signals (e.g., Agasti: 0045). Agasti, however, does not disclose the signals to be transmitted via at least one Bluetooth transmitter is installed a certain distance from the device co-located with the delivery product and is configured to output a specific beacon signal, 

The use of bluetooth technology was well known in the art of short range signals before the effective filing date of the invention. For example, Fee discloses a parcel delivery system which includes determining that a locker is available, notifying a delivery person and the parcel locker of the availability, scanning the parcel to access the locker, notifying the recipient of delivery to the locker, and confirming the identity of the user via their device to enable access to the parcel in the locker (see: Fig. 8, 0062-0063, 0065, 0067-0068). Fee further utilizes at least one Bluetooth transmitter is installed a certain distance from the device co-located with the delivery product and is configured to output a specific beacon signal (see: Fig. 3 #24, Fig. 5 #32, 0039-0040, 0050). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Agasti to have utilized known short-range technology such as bluetooth as taught by Fee in order to have provided an electronically controlled parcel delivery system that was less expensive to build and operate, and was easier to use (see: Fee: 0005).
Examiner comment: wherein, when the specific beacon signal output from the Bluetooth transmitter is sensed… , these steps fail to distinguish the claimed invention from the prior art. They are contingent steps not necessarily performed. See again: MPEP 2111.04(II).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20150242829 to Bhaskaran discloses a merchandise aggregation module configured for displaying and selling a plurality of merchandise for sale from a plurality of participating retailers (see: 0007, 0015, Fig. 2).  Bhaskaran uses a mall box to provide for pick up of ordered merchandise (see: 0010, 0012, 0045-0046, Fig. 3a-b) and may even utilize a mobile robot to deliver the merchandise to the mall box (see: 0012, 0046).
US 20140006206 to Scrivner discloses an inventory management system that notifies the seller to retrieve the goods from a warehouse or transfer them to a loading area.  Whenever the user is ready to pick up the purchases, he or she may send a status message to the inventory management system (see: 0026, Fig. 3-4, Fig. 5, 0028).
US 20140188637 to Balasubramaniam discloses an automated delivery system which comprises a centralized delivery unit is programmed to automatically read the bar code from the pick-up item, assign a particular container to a particular order, and send an email, text, or voice notification to a user with the corresponding container number or ID (see: 0011, Fig. 1, Fig. 2 #208-212).
US 20140035721 to Heppe discloses accessing a secure locker using a mobile device using short range signals (see: Fig. 6, see also Fig. 5 and 7)
US 20160078523 to Lopez discloses a concierge service for a shopping mall to provide central recipient pickup (see: abstract, 0087). 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM J. ALLEN
Primary Examiner
Art Unit 3625



/WILLIAM J ALLEN/               Primary Examiner, Art Unit 3619